          Case 6:20-cv-00473-ADA Document 86 Filed 05/04/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

                                                      §
WSOU INVESTMENTS, LLC,                                §
                                                      §
       Plaintiff,                                     §
                                                      §
                                                      § CIVIL ACTION NO. 6:20-cv-473-ADA
v.                                                    §
                                                      §
DELL TECHNOLOGIES INC.,                               §
DELL INC., and EMC CORPORATION,                       §
                                                      §
       Defendants.                                    §
                                                      §
                                                      §


            UNOPPOSED MOTION TO WITHDRAW LETTERS ROGATORY

       Defendants Dell Technologies Inc., Dell Inc., and EMC Corporation (“Defendants”) file

this Unopposed Motion to Withdraw Letters Rogatory and respectfully show the following:

       Defendants filed a Motion for Issuance of Letters Rogatory on November 6, 2020 (Dkt.

43). Pursuant to an agreement between Defendants and Nokia of America, Defendants request that

the Court withdraw the Letters Rogatory issued by the Court to the Central Authority in France for

discovery from Alcatel-Lucent International (Dkt. 55) and Karine Berthier (Dkt. 55-1). The Court

retains jurisdiction over the withdrawn Letters Rogatory in the event that disputes arise regarding

the discovery sought therein. Counsel for Defendants conferred with counsel for Plaintiff who

stated that Plaintiff does not oppose this request.

       Wherefore, Defendants respectfully request that the Court grant this motion and enter an

order withdrawing the Letters Rogatory.
       Case 6:20-cv-00473-ADA Document 86 Filed 05/04/21 Page 2 of 3




                                    Respectfully submitted,


Dated: May 4, 2021                  By:     /s/ Barry K. Shelton
                                          Barry K. Shelton
                                          Texas State Bar No. 24055029
                                          SHELTON COBURN LLP
                                          311 RR 620, Suite 205
                                          Austin, TX 78734-4775
                                          bshelton@sheltoncoburn.com
                                          (512) 263-2165 (Telephone)
                                          (512) 263-2166 (Facsimile)

                                    ATTORNEYS FOR DEFENDANTS
                                    DELL TECHNOLOGIES INC., DELL
                                    INC., and EMC CORPORATION




UNOPPOSED MOTION TO WITHDRAW LETTERS ROGATORY                            Page 2
         Case 6:20-cv-00473-ADA Document 86 Filed 05/04/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system.


                                                          /s/ Barry K. Shelton
                                                            Barry K. Shelton




UNOPPOSED MOTION TO WITHDRAW LETTERS ROGATORY                                             Page 3
